Name: 2001/569/EC: Commission Decision of 12 July 2001 laying down certain detailed rules for the application in France of Article 9 of Regulation (EC) No 690/2001 on special market support measures in the beef sector (notified under document number C(2001) 1857)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  social protection;  animal product;  Europe
 Date Published: 2001-07-27

 Avis juridique important|32001D05692001/569/EC: Commission Decision of 12 July 2001 laying down certain detailed rules for the application in France of Article 9 of Regulation (EC) No 690/2001 on special market support measures in the beef sector (notified under document number C(2001) 1857) Official Journal L 202 , 27/07/2001 P. 0035 - 0036Commission Decisionof 12 July 2001laying down certain detailed rules for the application in France of Article 9 of Regulation (EC) No 690/2001 on special market support measures in the beef sector(notified under document number C(2001) 1857)(Only the French text is authentic)(2001/569/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 38(2) thereof,Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(2), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EC) No 690/2001 provides for the release, on approval from the Commission, of meat bought in under that Regulation. In particular, it is laid down that the release for a specific use in the Community shall be made in a way which avoids both disturbance of the market and direct competition with disposal of intervention products.(2) In application of Article 2 and the second indent of the second subparagraph of Article 12 of Regulation (EC) No 690/2001 France has bought a certain quantity of beef. It is likely that France will continue to buy meat under partial tenders until the end of the year.(3) France has submitted a request to the Commission to release up to 5000 tonnes of beef bought in under the scheme and intended to be distributed to the most deprived persons in France meeting the eligibility criteria applied under Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules of the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(3), as last amended by Regulation (EC) No 1098/2001(4). According to the request for approval the release should follow the same procedure as the one laid down in the first and second indent of Article 4(2)(a) of Regulation (EEC) No 3149/92.(4) As release for direct consumption by the most deprived persons does not disturb the market and currently does not compete with disposal of intervention products, the French request should be met. However, in order not to disturb the market where released products are intended as payment in kind such products may not comprise meat from hindquarters corresponding to pistola hindquarters with a maximum of eight ribs.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 11. In application of Article 9(4) of Regulation (EC) No 690/2001, France is authorised to release up to 5000 tonnes expressed in product weight of beef purchased under that Regulation provided that the released products are used for consumption, either directly or after processing, by the most deprived persons meeting the eligibility criteria laid down by France pursuant to Article 1(2)(c) of Regulation (EEC) No 3149/92.2. The provisions of the first and second indent of Article 4(2)(a) of Regulation (EEC) No 3149/92 shall apply with regard to the release referred to in paragraph 1. In application thereof France shall be authorised to use the products concerned as payment in kind with the exception of meat from hindquarters.3. For the purpose of this Decision the hindquarter referred to above shall be a pistola hindquarter with a maximum of eight ribs.Article 2This Decision is addressed to the French Republic.Done at Brussels, 12 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 95, 5.4.2001, p. 8.(3) OJ L 313, 30.10.1992, p. 50.(4) OJ L 150, 6.6.2001, p. 37.